                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NELSON CARLOS DELGADO,                              Case No. 17-cv-06614-HSG
                                   8                    Petitioner,                          ORDER GRANTING SECOND
                                                                                             EXTENSION OF TIME TO FILE
                                   9             v.                                          SUPPLEMENTAL BRIEFING
                                  10     SHAWN HATTON,                                       Re: Dkt. No. 25
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Nelson Carlos Delgado, a prisoner housed at the Correctional Training Facility in Soledad,

                                  14   filed this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Good cause

                                  15   being shown, Respondent’s request for a second extension of time to file the documents referenced

                                  16   in the Court’s March 6, 2019 order is GRANTED. By July 12, 2019, Respondent shall file with

                                  17   this Court and serve upon Petitioner, a copy of the state court trial records responsive to the Court’s

                                  18   March 6, 2019 order. Within fourteen (14) days of receiving the above-referenced records,

                                  19   Petitioner may, if he so wishes, file a supplemental traverse that is limited to addressing the records

                                  20   produced by Respondent. The supplemental traverse shall not exceed five pages and may not raise

                                  21   new arguments.

                                  22          This order terminates Dkt. No. 25.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 5/15/2019

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
